Per Curiam,
This issue was framed to determine the ownership of a fund raised by the payment into court by the Equitable Aid Union of the amount of a certificate or policy issued by it on the life of Francis Vance.
The certificate was taken out by Mrs. Vance. At the time of her death it was held by the plaintiff, and she was the beneficiary named therein. The executor of Mrs. Vance claims the *489money on the ground that the certificate in the hands of the plaintiff was a mere wager on the life of Mrs. Vance. Whether this was so or not depended on the conclusions to be drawn from the testimony, some of which was conflicting. Under the evidence therefore the character of the plaintiff’s holding was a question of fact for the jury. It was properly submitted and has been settled by the verdict.
The judgment is affirmed.